FILED
                            NOT FOR PUBLICATION                             FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSEPH B. MATTHEWS,                               No. 13-15463

               Plaintiff - Appellant,             D.C. No. 2:09-cv-02415-GEB-
                                                  KJN
  v.
                                                  MEMORANDUM*
LAHEY, Nurse; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Joseph B. Matthews, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Matthews

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his right clavicle fracture. See id. at 1057-60 (a prison

official acts with deliberate indifference only if he or she knows of and disregards

an excessive risk to a prisoner’s health and safety; negligence and a mere

difference in medical opinion are insufficient); see also Starr v. Baca, 652 F.3d

1202, 1207 (9th Cir. 2011) (discussing the requirements for establishing

supervisory liability).

      Matthews’ contention that he did not receive proper notice of the

requirements to oppose summary judgment is unpersuasive.

      AFFIRMED.




                                           2                                     13-15463